 

EXHIBIT 10.02

SIXTH AMENDED AND RESTATED FORBEARANCE AGREEMENT

 

This Sixth Amended and Restated Forbearance Agreement is made, and is effective,
as of January 7, 2007 (“Sixth Amended Forbearance Agreement”), and amends and
restates that certain Fifth Amended Forbearance Agreement (defined below) by and
among The Wornick Company (the “Company”), Right Away Management Corporation,
The Wornick Company Right Away Division and The Wornick Company Right Away
Division L.P. (each a “Subsidiary,” and collectively, the “Subsidiaries”), the
holders of the Company’s 10.875% Senior Secured Notes due 2011 (the “Notes”)
that were issued pursuant to that certain Indenture, dated as of June 30, 2004
(as amended, modified, supplemented or amended and restated from time to time,
the “Indenture”), that are signatories hereto (each a “Noteholder,” and
collectively, the “Noteholders,” and together with the Company, the “Parties”)
and U.S. Bank National Association, as indenture trustee (the “Indenture
Trustee”) under the Indenture, solely with respect to Sections 3(b)(i) and 14
hereof.

 

RECITALS

 

WHEREAS, the Noteholders collectively hold not less than $100 million in
aggregate principal amount of the Notes, representing not less than 80% of the
aggregate principal amount of the Notes that are outstanding;

 

WHEREAS, each of the Noteholders (other than DDJ Total Return Loan Fund, L.P.; B
IV Capital Partners, L.P.; DDJ High Yield Fund; GMAM Investment Funds Trust II,
for the account of the Promark Alternative High Yield Bond Fund

 

 

--------------------------------------------------------------------------------


 

(Account No. 7M2E); GMAM Investment Funds Trust; General Motors Welfare Benefit
Trust (VEBA); GMAM Investment Funds Trust II, for the account of the Promark
Alternative High Yield Bond Fund (Account No. 7MWD); DDJ Capital Management
Group Trust; Stichting Pensioenfonds Hoogovens; The October Fund, Limited
Partnership; DDJ/Ontario Credit Opportunities Fund, L.P.; and Multi-Style,
Multi-Manager Funds PLC The Global High Yield Fund (collectively, “DDJ”)), is a
member of the unofficial group of holders of the Notes (the “Noteholder Group”),
which collectively holds a majority in principal amount of the Notes;

 

WHEREAS, the Company, the Subsidiaries and DDJ Total Return Loan Fund, L.P. (as
assignee of Texas State Bank; in such capacity, “Lender”) are parties to that
certain Loan Agreement, dated as of June 30, 2004 (as amended by the First
Amendment dated as of March 16, 2007, the Second Amendment dated as of
November 13, 2007, and as further amended, modified, supplemented or amended and
restated from time to time, the “Loan Agreement”);

 

WHEREAS, (a) the obligations of the Company and the Subsidiaries evidenced by
the Notes and the Guarantees (as defined in the Indenture) and (b) the
obligations of the Company and the Subsidiaries to Lender pursuant to the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), are
secured by a security interest in and continuing lien on substantially all of
the assets of the Company and the Subsidiaries (the “Collateral”);

 

2

--------------------------------------------------------------------------------


 

WHEREAS, Lender’s and the Indenture Trustee’s rights with respect to the
priority and enforcement of their security interests in the Collateral are
governed by that certain Intercreditor Agreement, dated as of June 30, 2004,
between the Indenture Trustee and the Texas State Bank (as amended, modified,
supplemented or amended and restated from time to time, the “Intercreditor
Agreement”);

 

WHEREAS, as of the date hereof, the Events of Default referred to herein as the
“Specified Existing Defaults,” all of which are specified on schedule A attached
hereto, have occurred and are continuing or will occur during the period of this
Sixth Amended Forbearance Agreement;

 

WHEREAS, the Company, the Subsidiaries, the Noteholders and the Indenture
Trustee entered into an initial forbearance agreement dated as of July 16, 2007
(the “Initial Forbearance Agreement”) pursuant to which the Noteholders agreed
to forbear, and agreed to direct the Indenture Trustee to forbear, from
exercising their rights and remedies under the Indenture during the Forbearance
Period (as defined in the Initial Forbearance Agreement);

 

WHEREAS, the Company, the Subsidiaries, the Noteholders and the Indenture
Trustee entered into an amended and restated forbearance agreement dated as of
August 13, 2007 (the “First Amended Forbearance Agreement”) pursuant to which
the Noteholders agreed to further forbear, and agreed to direct the Indenture
Trustee to further forbear, from exercising their rights and remedies under the
Indenture during the Forbearance Period (as defined in the First Amended
Forbearance Agreement);

 

3

--------------------------------------------------------------------------------


 

WHEREAS, the Company, the Subsidiaries, the Noteholders and the Indenture
Trustee entered into a further amended and restated forbearance agreement dated
as of September 12, 2007 (the "Second Amended Forbearance Agreement") pursuant
to which the Noteholders agreed to further forbear, and agreed to direct the
Indenture Trustee to further forbear, from exercising their rights and remedies
under the Indenture during the Forbearance Period (as defined in the Second
Amended Forbearance Agreement);

 

WHEREAS, the Company, the Subsidiaries, the Noteholders and the Indenture
Trustee entered into a further amended and restated forbearance agreement dated
as of October 15, 2007 (the "Third Amended Forbearance Agreement") pursuant to
which the Noteholders agreed to further forbear, and agreed to direct the
Indenture Trustee to further forbear, from exercising their rights and remedies
under the Indenture during the Forbearance Period (as defined in the Third
Amended Forbearance Agreement);

 

WHEREAS, the Company, the Subsidiaries, the Noteholders and the Indenture
Trustee entered into a further amended and restated forbearance agreement dated
as of October 30, 2007 (the "Fourth Amended Forbearance Agreement") pursuant to
which the Noteholders agreed to further forbear, and agreed to direct the
Indenture Trustee to further forbear, from exercising their rights and remedies
under the Indenture during the Forbearance Period (as defined in the Fourth
Amended Forbearance Agreement);

 

4

--------------------------------------------------------------------------------


 

WHEREAS, the Company, the Subsidiaries, the Noteholders and the Indenture
Trustee entered into a further amended and restated forbearance agreement dated
as of December 3, 2007 (the "Fifth Amended Forbearance Agreement") pursuant to
which the Noteholders agreed to further forbear, and agreed to direct the
Indenture Trustee to further forbear, from exercising their rights and remedies
under the Indenture during the Forbearance Period (as defined in the Fifth
Amended Forbearance Agreement)

 

WHEREAS, the Forbearance Period (as defined in the Fifth Amended Forbearance
Agreement) is set to expire on January 10, 2008 and the Company and the
Subsidiaries have asked the Noteholders to extend the Forbearance Period through
February 7, 2008;

 

WHEREAS, the Company and the Subsidiaries entered into an initial forbearance
agreement with the Lender dated as of July 16, 2007 (the "DDJ Forbearance
Agreement") pursuant to which the Lender agreed to forbear from exercising its
rights and remedies under the Loan Agreement and the other Loan Documents until
the expiration of the forbearance period set forth in the DDJ Forbearance
Agreement;

 

WHEREAS, the Company and the Subsidiaries entered subsequently into an amended
forbearance agreement with the Lender dated as of August 13, 2007 (the "DDJ
Amended Forbearance Agreement") pursuant to which the Lender agreed to further
forbear from exercising its rights and remedies under the Loan Agreement and the
other Loan Documents until the expiration of the forbearance periods set forth
therein;

 

5

--------------------------------------------------------------------------------


 

WHEREAS, the Company and the Subsidiaries entered into a further amended
forbearance agreement with the Lender dated as of September 12, 2007 (the “DDJ
Second Amended Forbearance Agreement”) pursuant to which the Lender agreed to
further forbear from exercising its rights and remedies under the Loan Agreement
and the other Loan Documents until the expiration of the forbearance periods set
forth in the DDJ Second Amended Forbearance Agreement;

 

WHEREAS, the Company and the Subsidiaries entered into a further amended
forbearance agreement with the Lender dated as of October 15, 2007 (the “DDJ
Third Amended Forbearance Agreement”) pursuant to which the Lender agreed to
further forbear from exercising its rights and remedies under the Loan Agreement
and the other Loan Documents until the expiration of the forbearance periods set
forth in the DDJ Third Amended Forbearance Agreement;

 

WHEREAS, the Company and the Subsidiaries entered into a further amended
forbearance agreement with the Lender dated as of October 30, 2007 (the “DDJ
Fourth Amended Forbearance Agreement”) pursuant to which the Lender agreed to
further forbear from exercising its rights and remedies under the Loan Agreement
and the other Loan Documents until the expiration of the forbearance periods set
forth in the DDJ Fourth Amended Forbearance Agreement;

 

WHEREAS, the Company and the Subsidiaries entered into a further amended
forbearance agreement with the Lender dated as of December 3, 2007 (the “DDJ
Fifth Amended Forbearance Agreement”) pursuant to which the Lender agreed to

 

6

--------------------------------------------------------------------------------


 

further forbear from exercising its rights and remedies under the Loan Agreement
and the other Loan Documents until the expiration of the forbearance periods set
forth in the DDJ Fifth Amended Forbearance Agreement (the “DDJ Fifth Amended
Forbearance Period”)

 

WHEREAS, the Company and the Subsidiaries have advised the Noteholders that the
Company, the Subsidiaries and Lender will, simultaneously with the execution of
this Sixth Amended Forbearance Agreement, amend and restate the DDJ Fifth
Amended Forbearance Agreement, pursuant to which Lender shall agree to extend
the DDJ Fifth Amended Forbearance Period and continue to forbear from exercising
the rights and remedies available to Lender under the Loan Agreement and the
other Loan Documents (as defined in the Loan Agreement), all on the terms and
conditions set forth in such separate amended forbearance agreement through and
including February 5, 2008 (as such agreement may be amended, modified,
supplemented or amended and restated from time to time, the “DDJ Sixth Amended
Forbearance Agreement”);

 

WHEREAS, at the Company’s request, the Noteholders have agreed to continue
forbearing from exercising, and continue to instruct the Indenture Trustee not
to exercise, those of the rights and remedies available under the Indenture, the
Intercreditor Agreement, the Collateral Agreements and/or applicable law that
have or may have arisen, or may hereafter arise, due to the occurrence and
continuance of the Specified Existing Defaults on the terms and conditions set
forth herein; and

 

7

--------------------------------------------------------------------------------


 

WHEREAS, capitalized terms used and not defined herein shall have the meanings
ascribed to them in the Indenture and the Fifth Amended Forbearance Agreement.

 

NOW THEREFORE, in consideration of the premises and the respective covenants and
agreements set forth in this Sixth Amended Forbearance Agreement, the Parties,
each intending to be legally bound, agree that the Fifth Amended Forbearance
Agreement is amended and restated in its entirety as follows:

 


1.                                       FORBEARANCE.


 


(A)                                  EFFECTIVE AS OF THE SIXTH AMENDED
FORBEARANCE EFFECTIVE DATE (AS DEFINED BELOW), THE NOTEHOLDERS AGREE THAT, UNTIL
THE EXPIRATION OF THE SIXTH FORBEARANCE PERIOD (AS DEFINED BELOW), THEY WILL
FORBEAR FROM EXERCISING, AND SHALL DIRECT THE INDENTURE TRUSTEE, AND BY
SIGNATURE HERETO SO DIRECT THE INDENTURE TRUSTEE PURSUANT TO SECTION 6.5 OF THE
INDENTURE, NOT TO EXERCISE, ANY RIGHTS AND REMEDIES AGAINST THE COMPANY OR THE
SUBSIDIARIES THAT ARE AVAILABLE UNDER THE INDENTURE, THE INTERCREDITOR
AGREEMENT, THE COLLATERAL AGREEMENTS AND/OR APPLICABLE LAW SOLELY WITH RESPECT
TO THE SPECIFIED EXISTING DEFAULTS (EXCLUDING, HOWEVER, THE NOTEHOLDERS’ RIGHT
TO CHARGE DEFAULT INTEREST ON THE NOTES (INCLUDING ON ALL UNPAID INTEREST ON THE
NOTES TO THE EXTENT PROVIDED UNDER THE INDENTURE) DURING THE SIXTH FORBEARANCE
PERIOD); PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL RESTRICT, IMPAIR OR
OTHERWISE AFFECT THE EXERCISE OF THE NOTEHOLDERS’ RIGHTS UNDER THIS SIXTH
AMENDED FORBEARANCE AGREEMENT, AND PROVIDED FURTHER THAT NO SUCH FORBEARANCE
SHALL CONSTITUTE A WAIVER WITH RESPECT TO ANY SUCH SPECIFIED EXISTING DEFAULTS
OR ANY OTHER EVENTS OF DEFAULT UNDER THE INDENTURE.

 

8

--------------------------------------------------------------------------------


 


(B)                                 AS USED HEREIN, THE TERM “SIXTH FORBEARANCE
PERIOD” SHALL MEAN THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING UPON THE
OCCURRENCE OF A TERMINATION EVENT.  AS USED HEREIN, “TERMINATION EVENT” SHALL
MEAN THE EARLIER TO OCCUR OF (I) FEBRUARY 8, 2008; AND (II) TWO BUSINESS DAYS
AFTER THE DELIVERY BY THE NOTEHOLDER GROUP TO THE COMPANY AND LENDER OF A
WRITTEN NOTICE TERMINATING THE SIXTH FORBEARANCE PERIOD (THE “TERMINATION
NOTICE”), WHICH NOTICE MAY BE DELIVERED AT ANY TIME UPON OR AFTER THE OCCURRENCE
OF ANY FORBEARANCE DEFAULT (AS DEFINED BELOW); PROVIDED, HOWEVER, THAT
NOTWITHSTANDING THE FOREGOING, (X) THIS SIXTH AMENDED FORBEARANCE AGREEMENT
SHALL IMMEDIATELY TERMINATE TWO (2) BUSINESS DAYS AFTER THE OCCURRENCE OF A
FORBEARANCE DEFAULT UNDER SUBSECTION (D) BELOW WITHOUT THE NEED FOR DELIVERY OF
THE TERMINATION NOTICE OR ANY OTHER NOTICE, AND (Y) THIS SIXTH AMENDED
FORBEARANCE AGREEMENT SHALL IMMEDIATELY TERMINATE UPON THE OCCURRENCE OF A
FORBEARANCE DEFAULT UNDER SUBSECTION (J) BELOW, WITHOUT THE NEED FOR DELIVERY OF
THE TERMINATION NOTICE OR ANY OTHER NOTICE.  AS USED HEREIN, THE TERM
“FORBEARANCE DEFAULT” SHALL MEAN: (A) THE FAILURE OF THE COMPANY TO PROVIDE THE
NOTEHOLDER GROUP AND ITS FINANCIAL ADVISORS WITH REASONABLE ACCESS, AS
DETERMINED BY THE NOTEHOLDER GROUP IN ITS REASONABLE DISCRETION, TO ITS CHIEF
EXECUTIVE OFFICER, OTHER SENIOR EXECUTIVES AND OUTSIDE ADVISORS, INCLUDING
REPRESENTATIVES OF KROLL ZOLFO COOPER THAT ARE WORKING WITH THE COMPANY, AND TO
PROVIDE THE NOTEHOLDER GROUP AND ITS LEGAL AND FINANCIAL ADVISORS WITH ANY AND
ALL DUE DILIGENCE INFORMATION THEY MAY REASONABLY REQUEST, INCLUDING, WITHOUT
LIMITATION, THE COMPANY’S CURRENT 13-WEEK CASH FLOW SCHEDULE, AND ALL UPDATES
THERETO AS SOON AS REASONABLY PRACTICABLE AFTER THEY ARE PREPARED, BUT IN NO
EVENT NO LATER THAN TWO (2) BUSINESS DAYS THEREAFTER; (B) THE FAILURE OF

 

9

--------------------------------------------------------------------------------


 


THE COMPANY TO ENGAGE IN GOOD FAITH NEGOTIATIONS WITH THE NOTEHOLDER GROUP
REGARDING A POTENTIAL RESTRUCTURING TRANSACTION, WHICH DETERMINATION SHALL BE
MADE BY THE NOTEHOLDER GROUP IN ITS REASONABLE DISCRETION; (C) THE FAILURE OF
THE COMPANY TO PROMPTLY NOTIFY THE NOTEHOLDER GROUP OF THE OCCURRENCE OF A
FORBEARANCE DEFAULT (AS DEFINED IN THE DDJ SIXTH AMENDED FORBEARANCE AGREEMENT)
UNDER THE DDJ SIXTH AMENDED FORBEARANCE AGREEMENT OR ANY AMENDMENT OR
MODIFICATION TO THE DDJ SIXTH AMENDED FORBEARANCE AGREEMENT; (D) TERMINATION OF
THE DDJ SIXTH AMENDED FORBEARANCE AGREEMENT; (E) THE EXECUTION OF ANY AMENDMENT
OR MODIFICATION TO THE DDJ SIXTH AMENDED FORBEARANCE AGREEMENT, WHICH AMENDMENT
OR MODIFICATION HAS A MATERIAL ADVERSE EFFECT ON THE NOTEHOLDER GROUP AS
DETERMINED BY THE NOTEHOLDER GROUP IN ITS REASONABLE DISCRETION; (F) TERMINATION
BY THE COMPANY OF THE CHANIN ENGAGEMENT LETTER OR THE FAILURE OF THE COMPANY TO
PAY CHANIN’S FEES, EXPENSES AND INDEMNITY IN ACCORDANCE WITH THE TERMS OF THE
CHANIN ENGAGEMENT LETTER; (G) THE OCCURRENCE OF ANY EVENT OF DEFAULT THAT IS NOT
A SPECIFIED EXISTING DEFAULT; (H) THE FAILURE OF THE COMPANY TO COMPLY WITH ANY
TERM, CONDITION, COVENANT OR AGREEMENT SET FORTH IN THIS SIXTH AMENDED
FORBEARANCE AGREEMENT; (I) THE FAILURE OF ANY REPRESENTATION OR WARRANTY MADE BY
THE COMPANY UNDER THIS SIXTH AMENDED FORBEARANCE AGREEMENT TO BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE; (J) THE COMMENCEMENT
BY OR AGAINST THE COMPANY OR ANY OF THE SUBSIDIARIES OF A CASE UNDER TITLE 11 OF
THE UNITED STATES CODE; OR (K) THE COMMENCEMENT OF ANY ACTION OR PROCEEDING BY
ANY CREDITOR OF THE COMPANY OR ANY OF THE SUBSIDIARIES SEEKING TO ATTACH OR TAKE
SIMILAR ACTION AGAINST THE ASSETS OF THE COMPANY OR

 

10

--------------------------------------------------------------------------------

 



 


THE SUBSIDIARIES.  ANY FORBEARANCE DEFAULT SHALL CONSTITUTE AN IMMEDIATE EVENT
OF DEFAULT UNDER THE INDENTURE.


 


(C)                                  UPON THE OCCURRENCE OF A TERMINATION EVENT,
THE AGREEMENT OF THE NOTEHOLDERS HEREUNDER TO FORBEAR, AND TO DIRECT THE
INDENTURE TRUSTEE TO FORBEAR, FROM EXERCISING RIGHTS AND REMEDIES IN RESPECT OF
THE SPECIFIED EXISTING DEFAULTS, SHALL IMMEDIATELY TERMINATE WITHOUT THE
REQUIREMENT OF ANY DEMAND, PRESENTMENT, PROTEST, OR NOTICE OF ANY KIND (OTHER
THAN, WHERE REQUIRED, THE TERMINATION NOTICE), ALL OF WHICH THE COMPANY AND THE
SUBSIDIARIES HEREBY WAIVE.  THE COMPANY AND THE SUBSIDIARIES AGREE THAT, UPON
THE OCCURRENCE OF, AND AT ANY TIME AFTER, THE OCCURRENCE OF A TERMINATION EVENT,
THE NOTEHOLDERS OR THE INDENTURE TRUSTEE, AS APPLICABLE, MAY PROCEED, SUBJECT TO
THE TERMS OF THE INDENTURE, THE INTERCREDITOR AGREEMENT, THE COLLATERAL
AGREEMENTS AND/OR APPLICABLE LAW, TO EXERCISE ANY OR ALL RIGHTS AND REMEDIES
UNDER THE INDENTURE, THE INTERCREDITOR AGREEMENT, THE COLLATERAL AGREEMENTS
AND/OR APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, THE RIGHTS AND REMEDIES ON
ACCOUNT OF THE SPECIFIED EXISTING DEFAULTS AND ANY OTHER EVENTS OF DEFAULT THAT
MAY THEN EXIST.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, UPON THE
OCCURRENCE OF A TERMINATION EVENT, SUBJECT TO THE TERMS OF THE INTERCREDITOR
AGREEMENT, THE COLLATERAL AGREEMENTS AND ANY RELATED DOCUMENTS, THE NOTEHOLDERS
OR THE INDENTURE TRUSTEE, AS APPLICABLE, MAY, UPON SUCH NOTICE OR DEMAND AS IS
SPECIFIED BY THE INDENTURE, THE INTERCREDITOR AGREEMENT, THE COLLATERAL
AGREEMENTS OR APPLICABLE LAW (X) COLLECT AND/OR COMMENCE ANY LEGAL OR OTHER
ACTION TO COLLECT ANY OR ALL OF THE COMPANY’S OR THE SUBSIDIARIES’ OBLIGATIONS
UNDER THE INDENTURE OR THE GUARANTEES (COLLECTIVELY, THE “OBLIGATIONS”);
(Y) FORECLOSE OR OTHERWISE

 

11

--------------------------------------------------------------------------------


 


REALIZE ON ANY OR ALL OF THE COLLATERAL, AND/OR APPROPRIATE, SETOFF OR APPLY TO
THE PAYMENT OF ANY OR ALL OF THE OBLIGATIONS, ANY OR ALL OF THE COLLATERAL OR
PROCEEDS THEREOF; AND (Z) TAKE ANY OTHER ENFORCEMENT ACTION OR OTHERWISE
EXERCISE ANY OR ALL RIGHTS AND REMEDIES PROVIDED FOR UNDER THE INDENTURE, THE
INTERCREDITOR AGREEMENT, THE COLLATERAL AGREEMENTS AND/OR APPLICABLE LAW, ALL OF
WHICH RIGHTS AND REMEDIES ARE FULLY RESERVED.


 


(D)                                 ANY AGREEMENT BY THE NOTEHOLDERS TO FURTHER
EXTEND THE SIXTH FORBEARANCE PERIOD OR TO ENTER INTO ANY OTHER FORBEARANCE OR
SIMILAR ARRANGEMENT MUST BE SET FORTH IN WRITING AND SIGNED BY ALL OF THE
NOTEHOLDERS.  THE COMPANY AND THE SUBSIDIARIES ACKNOWLEDGE THAT THE NOTEHOLDERS
HAVE MADE NO ASSURANCES WHATSOEVER CONCERNING ANY POSSIBILITY OF ANY EXTENSION
OF THE SIXTH FORBEARANCE PERIOD, ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT OR
ANY OTHER LIMITATIONS ON THE EXERCISE OF THEIR RIGHTS, REMEDIES AND PRIVILEGES
UNDER OR OTHERWISE IN CONNECTION WITH THE INDENTURE, THE INTERCREDITOR
AGREEMENT, THE COLLATERAL AGREEMENTS AND/OR APPLICABLE LAW.


 


(E)                                  THE COMPANY AND THE SUBSIDIARIES
ACKNOWLEDGE AND AGREE THAT ANY FORBEARANCE, WAIVER OR CONSENT WHICH THE
NOTEHOLDERS MAY MAKE ON OR AFTER THE DATE HEREOF HAS BEEN MADE BY THE
NOTEHOLDERS IN RELIANCE UPON, AND IN CONSIDERATION FOR, AMONG OTHER THINGS, THE
GENERAL RELEASES CONTAINED IN SECTION 4 HEREOF AND THE OTHER COVENANTS,
AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SUBSIDIARIES
HEREUNDER.


 


2.                                       EFFECTIVENESS.  THIS SIXTH AMENDED
FORBEARANCE AGREEMENT SHALL BECOME EFFECTIVE ON THE FIRST DATE (THE “SIXTH
AMENDED FORBEARANCE EFFECTIVE DATE”) ON

 

12

--------------------------------------------------------------------------------


 


WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED AND EVIDENCE OF ITS
SATISFACTION HAS BEEN DELIVERED TO COUNSEL TO THE NOTEHOLDER GROUP:


 


(A)                                  EXECUTION AND DELIVERY BY THE COMPANY AND
THE SUBSIDIARIES OF THE DDJ SIXTH AMENDED FORBEARANCE AGREEMENT HAVING A
FORBEARANCE PERIOD THAT (SUBJECT TO EARLIER TERMINATION UPON THE OCCURRENCE AND
CONTINUATION OF A FORBEARANCE DEFAULT AS DEFINED THEREIN) IS THROUGH AND
INCLUDING A DATE THAT IS NO EARLIER THAN FEBRUARY 5, 2008, AND IS OTHERWISE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE NOTEHOLDER GROUP; AND


 


(B)                                 EXECUTION AND DELIVERY OF COUNTERPARTS OF
THIS SIXTH AMENDED FORBEARANCE AGREEMENT BY THE NOTEHOLDERS, THE INDENTURE
TRUSTEE, THE COMPANY AND THE SUBSIDIARIES.


 


3.                                       REPRESENTATIONS, WARRANTIES AND
COVENANTS.


 


(A)                                  THE COMPANY AND THE SUBSIDIARIES REPRESENT,
WARRANT AND COVENANT AS FOLLOWS:


 

(I)                                     EXCEPT FOR THE SPECIFIED EXISTING
DEFAULTS IN THIS SIXTH AMENDED FORBEARANCE AGREEMENT, THE COMPANY IS IN
COMPLIANCE WITH ALL OF THE TERMS AND PROVISIONS SET FORTH IN THE INDENTURE ON
ITS PART TO BE OBSERVED OR PERFORMED, AND NO OTHER EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING.

 

(II)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE COMPANY AND THE SUBSIDIARIES OF THIS SIXTH AMENDED FORBEARANCE AGREEMENT:

 

(1)                                  ARE WITHIN THEIR CORPORATE OR LIMITED
PARTNERSHIP POWERS, AS APPLICABLE;

 

(2)                                  HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE OR LIMITED PARTNERSHIP ACTION, AS APPLICABLE, INCLUDING THE CONSENT OF
THE HOLDERS OF ITS EQUITY INTERESTS WHERE REQUIRED;

 

13

--------------------------------------------------------------------------------


 

(3)                                  DO NOT AND WILL NOT (A) CONTRAVENE THEIR
CERTIFICATE OF INCORPORATION OR BY-LAWS OR LIMITED PARTNERSHIP OR OTHER
CONSTITUENT DOCUMENTS, (B) VIOLATE ANY APPLICABLE REQUIREMENT OF LAW OR ANY
ORDER OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR APPLICABLE TO THEM,
(C) CONFLICT WITH OR RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR
RESULT IN OR PERMIT THE TERMINATION OR ACCELERATION OF, ANY CONTRACTUAL
OBLIGATION OF THE COMPANY OR THE SUBSIDIARIES, OR (D) RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN OR ENCUMBRANCE UPON ANY OF THE PROPERTY OF THE COMPANY OR
THE SUBSIDIARIES; AND

 

(4)                                  DO NOT AND WILL NOT REQUIRE THE CONSENT OF,
AUTHORIZATION BY, APPROVAL OF, NOTICE TO, OR FILING OR REGISTRATION WITH, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER ENTITY, OTHER THAN THOSE WHICH PRIOR TO THE
SIXTH AMENDED FORBEARANCE EFFECTIVE DATE WILL HAVE BEEN OBTAINED OR MADE AND
COPIES OF WHICH PRIOR TO THE SIXTH AMENDED FORBEARANCE EFFECTIVE DATE WILL HAVE
BEEN DELIVERED TO COUNSEL TO THE NOTEHOLDER GROUP AND DDJ AND EACH OF WHICH ON
THE SIXTH AMENDED FORBEARANCE EFFECTIVE DATE WILL BE IN FULL FORCE AND EFFECT.

 

(III)                               THE COMPANY AND THE SUBSIDIARIES SHALL NOT
MAKE ANY PAYMENTS EITHER DIRECTLY, OR INDIRECTLY THROUGH TWC HOLDING LLC, TO THE
VERITAS CAPITAL FUND II, L.P. AND ITS GENERAL PARTNER, VERITAS CAPITAL
MANAGEMENT II, L.L.C.

 

(IV)                              WITHIN FIVE (5) BUSINESS DAYS AFTER THE SIXTH
AMENDED FORBEARANCE EFFECTIVE DATE, THE COMPANY SHALL FILE THIS SIXTH AMENDED
FORBEARANCE AGREEMENT AND THE DDJ SIXTH AMENDED FORBEARANCE AGREEMENT WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION AS AN EXHIBIT TO A FILING BY
THE COMPANY ON FORM 8-K PURSUANT TO THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED, WHICH 8-K FILING AND ANY ACCOMPANYING PRESS RELEASE SHALL BE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE NOTEHOLDERS.

 

(V)                                 THE COMPANY AND THE SUBSIDIARIES SHALL
IMMEDIATELY NOTIFY THE NOTEHOLDERS AND THE INDENTURE TRUSTEE UPON ITS OR THEIR
BECOMING AWARE OF AN EVENT OF DEFAULT UNDER THE INDENTURE OR AN EVENT OF DEFAULT
(AS DEFINED IN THE LOAN AGREEMENT) UNDER THE LOAN AGREEMENT THAT IS NOT A
SPECIFIED DEFAULT (AS DEFINED IN THE DDJ SIXTH AMENDED FORBEARANCE AGREEMENT).

 


(B)                                 THE INDENTURE TRUSTEE REPRESENTS AS FOLLOWS:


 

(I)                                     BASED SOLELY ON THE REPRESENTATIONS
PROVIDED BY COUNSEL TO THE NOTEHOLDER GROUP AND DDJ, THE INDENTURE TRUSTEE

 

14

--------------------------------------------------------------------------------


 

REPRESENTS THAT, AS OF THE DATE HEREOF, THE NOTEHOLDERS, IN THE AGGREGATE, HOLD
NOT LESS THAN $100 MILLION IN PRINCIPAL AMOUNT OF THE NOTES, REPRESENTING NOT
LESS THAN 80% OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES OUTSTANDING.

 


(C)                                  THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THIS SECTION 3 SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS SIXTH
AMENDED FORBEARANCE AGREEMENT AND THE SIXTH AMENDED FORBEARANCE EFFECTIVE DATE.


 


4.                                       GENERAL RELEASE.  IN CONSIDERATION OF,
AMONG OTHER THINGS, THE NOTEHOLDERS’ EXECUTION AND DELIVERY OF THIS SIXTH
AMENDED FORBEARANCE AGREEMENT, THE COMPANY AND THE SUBSIDIARIES, ON BEHALF OF
THEMSELVES AND THEIR SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASORS”),
HEREBY FOREVER AGREE AND COVENANT NOT TO SUE OR PROSECUTE AGAINST THE RELEASEES
(AS DEFINED BELOW) AND HEREBY FOREVER WAIVE, RELEASE AND DISCHARGE TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH RELEASEE FROM, ANY AND ALL CLAIMS
(INCLUDING, WITHOUT LIMITATION, CROSSCLAIMS, COUNTERCLAIMS, RIGHTS OF SET-OFF
AND RECOUPMENT), ACTIONS, CAUSES OF ACTION, SUITS, DEBTS, ACCOUNTS, INTERESTS,
LIENS, PROMISES, WARRANTIES, DAMAGES AND CONSEQUENTIAL AND PUNITIVE DAMAGES,
DEMANDS, AGREEMENTS, BONDS, BILLS, SPECIALTIES, COVENANTS, CONTROVERSIES,
VARIANCES, TRESPASSES, JUDGMENTS, EXECUTIONS, COSTS, EXPENSES OR CLAIMS
WHATSOEVER (COLLECTIVELY, THE “CLAIMS”), THAT SUCH RELEASOR NOW HAS OR HEREAFTER
MAY HAVE, OF WHATSOEVER NATURE AND KIND, WHETHER KNOWN OR UNKNOWN, WHETHER NOW
EXISTING OR HEREAFTER ARISING, WHETHER ARISING AT LAW OR IN EQUITY, AGAINST THE
NOTEHOLDERS IN ANY CAPACITY AND THEIR AFFILIATES, SHAREHOLDERS AND “CONTROLLING
PERSONS” (WITHIN THE MEANING OF THE FEDERAL SECURITIES LAW), AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS AND EACH AND ALL OF THE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS, ADVISORS, AUDITORS, CONSULTANTS AND OTHER
REPRESENTATIVE OF EACH OF THE FOREGOING (COLLECTIVELY, THE

 

15

--------------------------------------------------------------------------------

 



 


“RELEASEES”), BASED IN WHOLE OR IN PART ON FACTS WHETHER OR NOT NOW KNOWN,
EXISTING ON OR BEFORE THE SIXTH AMENDED FORBEARANCE EFFECTIVE DATE, THAT RELATE
TO, ARISE OUT OF OR OTHERWISE ARE IN CONNECTION WITH (I) ANY ASPECT OF THE
BUSINESS, OPERATIONS, ASSETS, PROPERTIES, AFFAIRS OR ANY OTHER ASPECT OF THE
COMPANY OR THE SUBSIDIARIES; (II) ANY ASPECT OF THE DEALINGS OR RELATIONSHIPS
BETWEEN OR AMONG THE COMPANY AND THE SUBSIDIARIES, ON THE ONE HAND, AND THE
NOTEHOLDERS, ON THE OTHER HAND, OR (III) THE INDENTURE OR ANY TRANSACTIONS
CONTEMPLATED THEREBY OR ANY ACTS OR OMISSIONS IN CONNECTION THEREWITH, PROVIDED,
HOWEVER, THAT THE FOREGOING SHALL NOT RELEASE THE NOTEHOLDERS FROM THEIR EXPRESS
OBLIGATIONS UNDER THIS SIXTH AMENDED FORBEARANCE AGREEMENT, THE INDENTURE, THE
INTERCREDITOR AGREEMENT AND THE COLLATERAL AGREEMENTS. IN ENTERING INTO THIS
SIXTH AMENDED FORBEARANCE AGREEMENT, THE COMPANY AND THE SUBSIDIARIES CONSULTED
WITH, AND HAVE BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY DISCLAIM ANY
RELIANCE ON ANY REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE RELEASEES AND
THE COMPANY AND THE SUBSIDIARIES HEREBY AGREE AND ACKNOWLEDGE THAT THE VALIDITY
AND EFFECTIVENESS OF THE RELEASES SET FORTH HEREIN DO NOT DEPEND IN ANY WAY ON
ANY SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR
VALIDITY HEREOF. THE PROVISIONS OF THIS SECTION 4 SHALL SURVIVE THE EXPIRATION
OF THE SIXTH FORBEARANCE PERIOD AND THE TERMINATION OF THIS SIXTH AMENDED
FORBEARANCE AGREEMENT AND PAYMENT IN FULL OF THE OBLIGATIONS.


 


5.             RATIFICATION OF LIABILITY. THE COMPANY AND THE SUBSIDIARIES EACH
HEREBY RATIFIES AND REAFFIRMS ALL OF ITS OBLIGATIONS AND ITS GRANT OF LIENS ON
OR SECURITY INTERESTS IN ITS PROPERTIES PURSUANT TO THE COLLATERAL AGREEMENTS TO
WHICH IT IS PARTY AS

 

16

--------------------------------------------------------------------------------


 


SECURITY FOR THE OBLIGATIONS, AND CONFIRMS AND AGREES THAT SUCH LIENS AND
SECURITY INTERESTS HEREAFTER SECURE ALL THE OBLIGATIONS.


 


6.             COMPLETE INTEGRATION; AMENDMENTS. THIS SIXTH AMENDED FORBEARANCE
AGREEMENT CONSTITUTES THE FULL AND FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, AND THIS SIXTH AMENDED FORBEARANCE
AGREEMENT MAY NOT BE MODIFIED OR AMENDED EXCEPT BY A WRITTEN INSTRUMENT, SIGNED
BY EACH OF THE PARTIES, EXPRESSING SUCH AMENDMENT OR MODIFICATION. THE PARTIES
WARRANT, PROMISE AND REPRESENT THAT IN EXECUTING THIS SIXTH AMENDED FORBEARANCE
AGREEMENT, EACH PARTY IS NOT RELYING UPON ANY ORAL REPRESENTATION, PROMISE OR
STATEMENT MADE BY ANY OTHER PARTY HERETO AND THAT EACH PARTY IS NOT RELYING UPON
ANY PROMISE, STATEMENT OR REPRESENTATION CONTAINED IN ANY OTHER WRITTEN
INSTRUMENT.


 


7.             NO OTHER AMENDMENTS; RESERVATION OF RIGHTS, NO WAIVER. OTHER THAN
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS SIXTH AMENDED FORBEARANCE AGREEMENT
SHALL NOT BE DEEMED TO OPERATE AS AN AMENDMENT OR WAIVER OF, OR TO PREJUDICE,
ANY RIGHT, POWER, PRIVILEGE OR REMEDY OF THE NOTEHOLDERS OR THE INDENTURE
TRUSTEE, AS APPLICABLE, UNDER THE INDENTURE, THE INTERCREDITOR AGREEMENT, THE
COLLATERAL AGREEMENTS OR APPLICABLE LAW, NOR SHALL THE ENTERING INTO THIS SIXTH
AMENDED FORBEARANCE AGREEMENT PRECLUDE THE NOTEHOLDERS FROM REFUSING TO ENTER
INTO ANY FURTHER AMENDMENTS OR FORBEARANCES WITH RESPECT TO THE INDENTURE. OTHER
THAN AS EXPRESSLY PROVIDED HEREIN, THIS SIXTH AMENDED FORBEARANCE AGREEMENT
SHALL NOT CONSTITUTE A FORBEARANCE WITH RESPECT TO (I) ANY FAILURE BY THE
COMPANY TO COMPLY WITH ANY COVENANT OR OTHER PROVISION IN THE INDENTURE OR
(II) THE OCCURRENCE OR CONTINUANCE OF ANY PRESENT OR FUTURE EVENT OF DEFAULT.

 

17

--------------------------------------------------------------------------------


 


8.             NO IMPAIRMENT OF LENDER’S RIGHTS. THE NOTEHOLDER GROUP, THE
COMPANY AND THE SUBSIDIARIES ACKNOWLEDGE AND AGREE THAT NOTHING CONTAINED IN
THIS SIXTH AMENDED FORBEARANCE AGREEMENT NOR THE EXECUTION OF THIS SIXTH AMENDED
FORBEARANCE AGREEMENT BY DDJ SHALL IMPAIR IN ANY WAY NOR SHALL BE DEEMED TO
IMPAIR IN ANY WAY ANY RIGHTS OF LENDER OR ANY AFFILIATES OF LENDER ARISING UNDER
OR RELATED TO THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
LOAN AGREEMENT), THE DDJ SIXTH AMENDED FORBEARANCE AGREEMENT, THE INTERCREDITOR
AGREEMENT OR OTHERWISE. ALL RIGHTS OF LENDER OR ANY AFFILIATE OF LENDER ARISING
UNDER OR RELATED TO THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS (AS DEFINED IN
THE LOAN AGREEMENT), THE DDJ SIXTH AMENDED FORBEARANCE AGREEMENT, THE
INTERCREDITOR AGREEMENT OR OTHERWISE ARE EXPRESSLY RESERVED.


 


9.             COUNTERPARTS/FACSIMILE TRANSMISSION. THIS SIXTH AMENDED
FORBEARANCE AGREEMENT MAY BE SIGNED IN COUNTERPARTS, EACH OF WHICH, WHEN TAKEN
TOGETHER, SHALL BE DEEMED AN ORIGINAL. EXECUTION OF THIS SIXTH AMENDED
FORBEARANCE AGREEMENT IS EFFECTIVE IF A SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION.


 


10.           SUCCESSORS AND ASSIGNS. THIS SIXTH AMENDED FORBEARANCE AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND EACH OF
THEIR RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS AND PERSONAL REPRESENTATIVES.


 


11.           AUTHORITY. ANY PERSON SIGNING THIS SIXTH AMENDED FORBEARANCE
AGREEMENT IN A REPRESENTATIVE CAPACITY (I) REPRESENTS AND WARRANTS THAT HE/SHE
IS AUTHORIZED TO SIGN THIS SIXTH AMENDED FORBEARANCE AGREEMENT ON BEHALF OF THE
PARTY HE/SHE REPRESENTS AND THAT HIS/HER SIGNATURE UPON THIS SIXTH AMENDED
FORBEARANCE

 

18

--------------------------------------------------------------------------------


 


AGREEMENT WILL BIND THE REPRESENTED PARTY TO THE TERMS OF THIS SIXTH AMENDED
FORBEARANCE AGREEMENT, AND (II) ACKNOWLEDGES THAT THE OTHER PARTY TO THIS SIXTH
AMENDED FORBEARANCE AGREEMENT HAS RELIED UPON SUCH REPRESENTATION AND WARRANTY.


 


12.           GOVERNING LAW. THIS SIXTH AMENDED FORBEARANCE AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ITS CHOICE OF LAW PROVISIONS.


 


13.           REMEDIES. ALL PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE WOULD
RESULT FROM ANY PARTY’S BREACH OF THIS SIXTH AMENDED FORBEARANCE AGREEMENT, AND
FURTHER AGREE THAT A NON-BREACHING PARTY WOULD HAVE NO ADEQUATE REMEDY AT LAW TO
REDRESS SUCH BREACH. THEREFORE, THE PARTIES HERETO AGREE THAT, IN THE EVENT OF A
BREACH OF THIS SIXTH AMENDED FORBEARANCE AGREEMENT, SPECIFIC PERFORMANCE AND/OR
INJUNCTIVE RELIEF IS APPROPRIATE TO REMEDY SUCH BREACH. NOTWITHSTANDING THE
FOREGOING, NOTHING CONTAINED IN THIS SECTION 13 SHALL BE DEEMED A WAIVER BY ANY
NON-BREACHING PARTY HERETO OF ANY OTHER REMEDIES AVAILABLE AT LAW TO REDRESS ANY
OTHER PARTY’S BREACH OF THIS SIXTH AMENDED FORBEARANCE AGREEMENT. EACH OF THE
RIGHTS AND POWERS PROVIDED PURSUANT TO THIS SIXTH AMENDED FORBEARANCE AGREEMENT
SHALL BE CUMULATIVE AND IN ADDITION TO AND NOT IN DEROGATION OF THE RIGHTS AND
POWERS OTHERWISE AVAILABLE UNDER APPLICABLE LAW TO THE PARTIES.


 

14.           Direction to Indenture Trustee. The Noteholders’ agreement to
forbear as provided herein shall constitute a direction from such Noteholders to
the Indenture Trustee to similarly forbear during the Sixth Forbearance Period.
In order to induce the Indenture Trustee to accept such direction, the Company
and the Subsidiaries

 

19

--------------------------------------------------------------------------------


 

agree (a) that the Indenture Trustee, as an ex officio participant of the
Noteholder Group, may receive the copies of all information and participate in
the negotiations referenced in subsections (A) and (B) of the definition of
Forbearance Default in Section 1 of the Sixth Amended Forbearance Agreement, and
(b) to pay, in accordance with the terms of the Indenture, the reasonable fees
and expenses of the Indenture Trustee incurred during the Sixth Forbearance
Period, as well as previous Forbearance Periods promptly on a monthly basis.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Sixth Amended
Forbearance Agreement to be duly executed and delivered as of the date first
above written.

 

 

 

 

THE WORNICK COMPANY

 

 

 

 

By:

/s/ Jon Geisler

 

Name:

Jon Geisler

 

Title:

President & CEO

 

Fax:

 

 

 

 

 

 

 

 

SUBSIDIARIES

 

 

 

RIGHT AWAY MANAGEMENT CORPORATION

 

 

 

By:

/s/ Jon Geisler

 

Name:

Jon Geisler

 

Title:

President & CEO

 

Fax:

 

 

 

 

 

 

 

 

THE WORNICK COMPANY RIGHT AWAY DIVISION

 

 

 

By:

/s/ Jon Geisler

 

Name:

Jon Geisler

 

Title:

President & CEO

 

Fax:

 

 

 

 

 

 

 

 

THE WORNICK COMPANY RIGHT AWAY DIVISION L.P.

 

 

 

By:

/s/ Jon Geisler

 

Name:

Jon Geisler

 

Title:

President & CEO

 

Fax:

 

 

 

--------------------------------------------------------------------------------


 

 

THE NOTEHOLDERS

 

 

 

AIG GLOBAL INVESTMENT CORP. as investment adviser and/or subadviser for various
funds and accounts

 

 

 

 

By:

/s/ Dan Purser

 

Name:

Dan Purser

 

Title:

Managing Director

 

Fax:

 

 

 

 

 

 

 

 

QDRF Master Ltd

 

Quadrangle Debt Opportunities Fund Master Ltd

 

Quadrangle Debt Recovery Income Fund Master Ltd

 

 

 

By:  Monarch Alternative Capital LP, their investment advisor.

 

 

 

By:

/s/ Michael Weinstock

 

Name:

Michael Weinstock

 

Title:

Managing Principal

 

 

 

 

 

 

 

CSAM Funding I

 

CSAM Funding II

 

CSAM Funding III

 

CSAM Funding IV

 

Atrium CDO

 

Atrium II

 

Atrium III

 

Atrium IV

 

Castle Garden Funding

 

Credit Suisse Syndicated Loan Fund

 

Madison Park Funding I, Ltd.

 

CS High Yield Focus CBS, Ltd.

 

Atrium V

 

 By:  Credit Suisse Alternative Capital, Inc., as collateral manager Madison
Park Funding II, Ltd.

 

 By:  Credit Suisse Alternative Capital, Inc., as collateral manager Madison
Park Funding III, Ltd.

 

 By:  Credit Suisse Alternative Capital, Inc., as collateral manager

 

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Thomas Flannery

 

Name:

Thomas Flannery

 

Title:

Authorized Signatory

 

Fax:

(212) 538-8290

 

 

--------------------------------------------------------------------------------


 

 

B IV CAPITAL PARTNERS, L.P.

 

 

 

By: GP Capital IV, LLC, its General Partner

 

By: DDJ Capital Management, LLC, Manager

 

 

 

By:

/s/ Jackson S. Craig

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Joshua L. McCarthy

 

Name:

Joshua L. McCarthy

 

Title:

Authorized Signatory

 

Fax:

(781) 419-9111

 

 

 

DDJ HIGH YIELD FUND

 

 

 

By: DDJ Capital Management, LLC, its attorney-in-fact

 

 

 

By:

/s/ Jackson S. Craig

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Joshua L. McCarthy

 

Name:

Joshua L. McCarthy

 

Title:

Authorized Signatory

 

Fax:

(781) 419-9111

 

 

 

 

 

GMAM INVESTMENT FUNDS TRUST II, for the account of the Promark Alternative High
Yield Bond Fund (Account No. 7M2E)

 

 

 

By: DDJ Capital Management, LLC, on behalf of GMAM Investment Funds Trust II,
for the account of the Promark Alternative High Yield Bond Fund, in its capacity
as investment manager

 

 

 

By:

/s/ Jackson S. Craig

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Joshua L. McCarthy

 

Name:

Joshua L. McCarthy

 

Title:

Authorized Signatory

 

Fax:

(781) 419-9111

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

GMAM INVESTMENT FUNDS TRUST

 

 

 

By: DDJ Capital Management, LLC, on behalf of GMAM Investment Funds Trust, in
its capacity as investment manager

 

 

 

By:

/s/ Jackson S. Craig

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Joshua L. McCarthy

 

Name:

Joshua L. McCarthy

 

Title:

Authorized Signatory

 

Fax:

(781) 419-9111

 

 

 

 

 

GENERAL MOTORS WELFARE BENEFIT TRUST (VEBA)

 

 

 

By: State Street Bank and Trust Company, solely in its capacity as Trustee for
General Motors Welfare Benefit Trust (VEBA) as directed by DDJ Capital
Management, LLC, and not in its individual capacity

 

 

 

By:

/s/ Jason R. Butler

 

Name:

Jason R. Butler

 

Title:

Vice President

 

 

State Street Bank & Trust Co.

 

 

 

 

 

GMAM INVESTMENT FUNDS TRUST II, for the account of the Promark Alternative High
Yield Bond Fund (Account No. 7MWD)

 

 

 

By: DDJ Capital Management, LLC, on behalf of GMAM Investment Funds Trust II for
the account of the Promark Alternative High Yield Bond Fund, in its capacity as
investment manager

 

 

 

By:

/s/ Jackson S. Craig

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Joshua L. McCarthy

 

Name:

Joshua L. McCarthy

 

Title:

Authorized Signatory

 

Fax:

(781) 419-9111

 

 

--------------------------------------------------------------------------------


 

 

DDJ CAPITAL MANAGEMENT GROUP TRUST

 

 

 

By: DDJ Capital Management, LLC, Investment Manager

 

 

 

By:

/s/ Jackson S. Craig

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Joshua L. McCarthy

 

Name:

Joshua L. McCarthy

 

Title:

Authorized Signatory

 

Fax:

(781) 419-9111

 

 

 

 

 

STICHTING PENSIOENFONDS HOOGOVENS

 

 

 

By: DDJ Capital Management, LLC, on behalf of Stichting Pensioenfonds Hoogovens,
in its capacity as Manager

 

 

 

By:

/s/ Jackson S. Craig

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Joshua L. McCarthy

 

Name:

Joshua L. McCarthy

 

Title:

Authorized Signatory

 

Fax:

(781) 419-9111

 

 

 

 

 

THE OCTOBER FUND, LIMITED PARTNERSHIP

 

 

 

By: October G.P., LLC, its General Partner

 

By: DDJ Capital Management, LLC, Manager

 

 

 

By:

/s/ Jackson S. Craig

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Joshua L. McCarthy

 

Name:

Joshua L. McCarthy

 

Title:

Authorized Signatory

 

Fax:

(781) 419-9111

 

 

--------------------------------------------------------------------------------


 

 

DDJ/ONTARIO CREDIT OPPORTUNITIES FUND, L.P.

 

 

 

By: GP DDJ/Ontario Credit Opportunities, L.P., its General Partner

 

By: GP Credit Opportunities, Ltd., its General Partner

 

 

 

By:

/s/ Jackson S. Craig

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Joshua L. McCarthy

 

Name:

Joshua L. McCarthy

 

Title:

Authorized Signatory

 

Fax:

(781) 419-9111

 

 

 

 

 

MULTI-STYLE, MULTI-MANAGER FUNDS PLC THE GLOBAL HIGH YIELD FUND

 

 

 

By: DDJ Capital Management, LLC, on behalf of Multi-Style, Multi-Manager Funds
PLC, The Global High Yield Fund, in its capacity as Money Manager

 

 

 

By:

/s/ Jackson S. Craig

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Joshua L. McCarthy

 

Name:

Joshua L. McCarthy

 

Title:

Authorized Signatory

 

Fax:

(781) 419-9111

 

 

 

 

 

DDJ TOTAL RETURN LOAN FUND, L.P.

 

 

 

By: GP Total Return, LP, its General Partner

 

By: GP Total Return, LLC, its General Partner

 

By: DDJ Capital Management, LLC, Manager

 

 

 

 

By:

/s/ Jackson S. Craig

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Joshua L. McCarthy

 

Name:

Joshua L. McCarthy

 

Title:

Authorized Signatory

 

Fax:

(781) 419-9111

 

 

--------------------------------------------------------------------------------


 

AGREED TO AND ACKNOWLEDGED BY THE INDENTURE
TRUSTEE (SOLELY WITH RESPECT TO SECTIONS 3(B)(1)
REPRESENTATION, WARRANTIES AND COVENANTS) AND
SECTION 14 (DIRECTION TO INDENTURE TRUSTEE)):

 

 

By:

/s/ Lawrence J. Bell

 

Name:

Lawrence J. Bell

Title:

Vice President

Fax:

503-275-5738

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

SPECIFIED EXISTING DEFAULTS

 

The Events of Default:

 

1.             Under Section 6.1(3) of the Indenture as a result of Issuer’s
failure to make an Excess Cash Flow Offer as required by Section 4.22 of the
Indenture for the fiscal years ended December 31, 2004, and December 31, 2005.

 

2.             Under Section 6.1(3) of the Indenture as a result of the Issuer’s
failure to deliver certain annual financial statements as required by
Section 4.3 of the Indenture for the fiscal year ended December 31, 2006.

 

3.             Under Section 6.1(3) of the Indenture as a result of the Issuer’s
failure to deliver the compliance certificate required by Section 4.4(a) of the
Indenture in respect of the Company’s fiscal year ended December 31, 2006.

 

4.             Under Section 6.1(3) of the Indenture as a result of the Issuer’s
failure to deliver any compliance certificate required by Section 4.4(b) of the
Indenture in respect of any other Specified Existing Default.

 

5.             Under Section 6.1(1) of the Indenture as a result of the Issuer’s
failure to make the scheduled interest payment due under the Notes on July 15,
2007 and January 15, 2008.

 

6.             Under Section 6.1(3) of the Indenture as a result of the Issuer’s
failure to deliver certain quarterly financial statements for the fiscal
quarters ended March 31, 2007 and June 30, 2007.

 

29

--------------------------------------------------------------------------------